Filed 5/27/16 In re B.I. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re B.I. et al., Persons Coming Under the                          B267440
Juvenile Court Law.
___________________________________                                  (Los Angeles County
                                                                     Super. Ct. No. DK10500)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

           Petitioner and Respondent,

         v.

M.A,

              Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Thomas
Grodin, Commissioner. Affirmed.
         Janette Freeman Cochran, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and Sarah Vesecky, Deputy County Counsel, for Plaintiff and Respondent.
                                                     __________
       M.A. (Mother) appeals1 from the juvenile court’s orders, arguing that the court
erred when it found that venue was proper in Los Angeles County. We disagree and hold
that, because the children “were found” in Los Angeles County venue was proper.
                         FACTS AND PROCEEDING BELOW2
       A.     Initial Referral and Investigation
       On March 18, 2015, the family came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) based on a hotline referral alleging
general neglect of B.I. (a girl, age 11), Sh.I (a girl, age 6) and Su.I (a boy, age 4) by their
parents, M.A. (Mother) and D.A. (Father). The referral claimed that the parents had a
history of fleeing authorities, the children were physically and emotionally abused by the
parents, and that there was no one to care for the children because the parents used
methamphetamines daily. The petition also alleged that the parents engaged in domestic
violence in the children’s presence.
       DCFS found that in February 2015, the children’s maternal grandmother and aunt,
who both resided in Los Angeles, traveled to Oakland, where the parents and children
resided, to bring Mother and children to Los Angeles in order for Mother to attend a drug
treatment program while the children lived with their aunt nearby. About three weeks
into the drug treatment program, Father came to Los Angeles to visit Mother, and she left
the program. A few days later, the parents picked up the children from their aunt’s home.
The eldest child called the aunt, crying and asking if the aunt could retrieve them.
Although the aunt picked up the children, the maternal grandfather returned them to the



       1   The children’s father is not a party to this appeal. Father’s court-appointed
appellate counsel initially filed an opening brief on Father’s behalf, but subsequently
filed a motion to withdrawal that brief, and, instead, filed an opening brief pursuant
to In re Phoenix H. (2009) 47 Cal. 4th 835. On February 26, 2016, we issued a no merit
brief letter informing Father he had 30 days to “submit by letter or brief any grounds of
appeal contentions, or arguments which [he] wishes this court to consider.” Father
submitted no such brief or letter.
       2Because the sole issue on appeal is whether venue was proper in Los Angeles
County, we limit our statement of facts and proceedings to those relevant to that issue.

                                               2
parents after Father threatened to report to authorities that the grandparents had
kidnapped the children.
       The children’s social worker (CSW) assigned to the case, called the older
children’s schools to investigate the claims raised by the hotline referral. Sh.I.’s principal
expressed numerous concerns, including that Sh.I. came to school poorly groomed,
wearing dirty clothes and complaining of hunger because she had not been fed at home.
The principal reported that Mother appeared to be on drugs and that the family was
residing in a warehouse without electricity or running water. Employees at B.I.’s school
reported similar observations and concerns.
       The CSW repeatedly called the parents and left messages for them requesting that
they contact DCFS, but neither Father nor Mother responded.
       B.     Detention & Subsequent Investigation
       On March 25, 2015, DCFS filed a Welfare and Institutions Code3 section 300
petition alleging that the children had suffered, and there was a substantial risk they
would suffer, serious physical harm. The children’s whereabouts were unknown and
DCFS asked the court to order that they be detained and issue protective custody
warrants. On that same date, the court conducted a detention hearing, found the parents
were at-large with the children, and made detention findings and orders. The court also
issued protective custody warrants for the children and arrest warrants for the parents.
       On March 30, 2015, the CSW received a call from a family friend in Los Angeles,
reporting the location of the family and stating that she was concerned that the parents
were unhealthy and were not caring for their children. That day, the police picked up the
children in Los Angeles, and DCFS transported them to their paternal aunt’s home.
       On April 1, 2015, the juvenile court recalled the arrest and protective custody
warrants, and ordered monitored visitation for the parents.




       3 All further statutory references are to Welfare and Institutions Code unless
otherwise specified.

                                              3
       The children remained detained with their paternal aunt in Los Angeles, who
reported that the parents had called the children approximately four or five times but had
not visited them.
       Mother and Father continued to evade DCFS and the CSW was not able to speak
with them to garner any information for the investigation.
       C.     Hearings
       On May 11, 2015, the parents made their first appearance in court and were
appointed counsel. The parents provided the court with their address in Oakland, and
Father’s counsel stated that the parents lived in Oakland and, therefore, Alameda County
and not Los Angeles County was the proper venue. Counsel requested the court to
“transfer venue today or order [DCFS] make phone calls to begin that process.”
       The juvenile court ordered DCFS to provide the parents with referrals for
programs in Oakland and to create a schedule for contact between the children and
parents. The court continued the jurisdiction and adjudication hearing to June 30, 2015,
because the parents were making their first appearance that day and DCFS had no
opportunity to meet with or interview them. It also denied the request to transfer the case
to Alameda County, stating that venue was appropriate in Los Angeles County.
       On June 30, 2015, the court again continued the case to August 25, 2015, because
the parents had contacted DCFS and informed it that they were having car problems and
would not be able to attend the scheduled hearing.
       At the August 25, 2015 hearing, no party disputed that the children were “found”
in Los Angeles County. After hearing argument, the court sustained the DCFS’s section
300 petition as pled, removed the children from the parents’ custody and ordered them
suitably placed within the discretion of DCFS. The court ordered Mother and Father to
participate in drug and alcohol programs, random drug testing, and domestic violence
programs. The court also ordered monitored visitation for the parents. The parents
requested that the case be transferred to Alameda County, and this time the court granted
the request and ordered the transfer. Mother filed this appeal.



                                             4
                                    DISCUSSION
       Mother’s sole argument on appeal is that the court erred when it determined that
venue was proper in Los Angeles County. We disagree.
       Section 327 defines the proper venue for a dependency proceeding: “Either the
juvenile court in the county in which a minor resides or in the county where the minor
is found . . . is the proper court to commence proceedings under this chapter.” (Italics
added.)
       Mother claims that venue was improper in Los Angeles because both the children
and the parents resided in Oakland. Residency, however, is not the only basis for venue.
Another basis for venue is where the children are “found.”4 Here, it is undisputed that
the children were “found” in Los Angeles County, a statutory basis for venue.
       Mother, however, argues that the court’s order, designating Los Angeles as the
venue for the case rather than Oakland, where the parents resided, made visitation
difficult and prolonged reunification. The statutory scheme governing dependency
proceedings takes parental residence into account and allows for the discretionary
transfer of venue in such circumstances. Pursuant to section 375, subsection (a),
a juvenile court may transfer a juvenile case to the county where the parent resides at
any time “after the court has made a finding of the facts upon which it has exercised
its jurisdiction over the [children].” (§ 375, subd. (a)); see In re J. C. (2002)
104 Cal. App. 4th 984, 992.) Both the statutory language and courts interpreting that
language require that prior to transferring a case, the juvenile courts must first make a
finding of the facts upon which it has exercised its jurisdiction. (§ 375, subd. (a)); In re
Hadley B. (2007) 148 Cal. App. 4th 1041, 1049.)
       Here, based on the parents’ own delays, the August 25, 2015 hearing was the first
opportunity that the court had to make a finding regarding jurisdiction of the children.

       4 It is unclear where the children resided at the time of the detention because
Mother brought them to Los Angeles County to live with extended family while Mother
attended a drug rehabilitation program for an indefinite period of time. We need not
reach this issue, however, because venue was based on the children being “found” in
Los Angeles County.

                                               5
Although the children were detained by DCFS on March 30, 2015, the parents fled and
failed to communicate or meet with DCFS. On May 11, 2015, the parents made their
first appearance in court and, prior to that date, made no mention of transfer. The court
continued the jurisdiction hearing to June 30, 2015 in order for DCFS to have the
opportunity to interview the parents before the court made a finding of fact regarding
DCFS’s petition. The parents failed to appear at the hearing. The hearing was continued
to August 25, 2015. At the August 25, 2015 hearing, the parents appeared. The court
asserted jurisdiction, sustained DCFS’s petition and, based on its discretion, determined
that transfer was appropriate to Alameda County, the county where the parents resided.
Accordingly, any delay in the court’s discretionary decision to transfer was the result of
the parents’ own actions—fleeing Los Angeles, refusing to communicate or meet with
DCFS, and failing to attend the June 30, 2015 jurisdiction hearing.
                                          DISPOSITION
       The juvenile court’s orders are affirmed.
       NOT TO BE PUBLISHED.




                                                   ROTHSCHILD, P. J.
We concur:




              CHANEY, J.




              JOHNSON, J.




                                             6